DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 17 June 2022, the specification, claims, and drawings were amended. Based on these amendments and the Applicant’s remarks, the objections to the drawings and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires creating a coarse feature in a substrate by laser micro machining, the coarse feature penetrating the full thickness of the substrate and exhibiting at least one edge and/or surface that can be geometrically improved. Claim 1 further requires undertaking micro deposition of material to improve the at least one edge and/or surface associated with the coarse feature.
As discussed in the office action dated 11 February 2022, U.S. Patent Application Publication No. 2004/0175631 (“Crocker”) and U.S. Patent Application Publication No. 2017/0022614 (“Herrmann”) represent the closest prior art. However, the coarse features in Crocker and Herrmann are due to manufacturing defects or wear. Neither reference discloses or suggests purposefully creating a coarse feature in a substrate by laser micro machining, as required by claim 1.
To the extent that combining laser machining and additive manufacturing is known in the art, their roles have been reversed as compared with the present invention. For example, U.S. Patent Application Publication No. 2022/0097256 (“Greulich-Weber”) discloses additively manufacturing an article 2 and then refining the article 2 with a laser beam 3. See Figures 2A-B and paragraphs 256-257. In contrast, in the present invention, laser machining creates a coarse feature, and additive manufacturing is used to refine the coarse feature. Correspondingly, as noted above, claim 1 recites creating a coarse feature in a substrate by laser micro machining and undertaking micro deposition of material to improve at least one edge and/or surface associated with the coarse feature.
Claims 2, 4-6, and 8 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726